Citation Nr: 1429769	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  10-32 791	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for an anxiety disorder, not otherwise specified (NOS) with posttraumatic stress disorder (PTSD).  



ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from June 2000 to August 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia, which in pertinent part granted service connection for anxiety disorder, NOS, with PTSD, and assigned a 30 percent evaluation, effective August 20, 2007.  

In December 2012, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.  

The Board notes that in an April 2013 letter, the Veteran stated that he had requested that a representative from Veterans of Foreign Wars (VFW) assist him with his appeal.  However, the claims file does not contain a signed Power of Attorney (VA Form 21-22) in their favor.  Accordingly, in an April 2014 letter, the Board wrote the Veteran and asked that he clarify his wishes regarding representation.  He was told that if he did not respond within 30 days, the Board would assume that he wanted to represent himself, and would proceed pro se.  He did not respond to that letter.  Thus, absent completion and submission of the required paperwork to officially designate VFW or any other Veterans Service Organization (VSO), agent or attorney as his representative of record in this appeal, the Board must presume he is unrepresented in this appeal.

The Board also notes that in the December 2012 remand, the Veteran's claim for entitlement to service connection for impotence, to include as secondary to medication taken for a service-connected psychiatric disability was referred to the RO for initial action.  The record still does not reflect that the RO has adjudicated this claim.  Therefore, it is again referred to the AOJ for appropriate action.

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder ."

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an April 2013 statement, the Veteran indicated that there were medical records of treatment he had received from his psychiatrist, Dr. K.S., MD, and requested that the Board either obtain the records or grant his an additional 30 days to obtain the records himself.  He also provided the doctor's address and contact information to assist with his request.  Later in April 2013, in response to the letter, the Board granted the Veteran a 30-day extension.  In May 2013, the Board received from the Veteran a signed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs.  The form identified a Dr. K.S., and indicated that he had treated the Veteran for PTSD from February 2012 to the present, and included the doctor's complete address and telephone number.  There are no records of treatment from Dr. K.S. currently associated with the claims file, nor is there any evidence that an attempt was made by the RO to obtain any such records.  

VA has a duty to make reasonable efforts to assist a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2013).  This "duty to assist" contemplates that VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include records from private medical care providers.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  Such reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 U.S.C.A. § 5103A(b)(2)(B); 
38 C.F.R. § 3.159(c)(1).  

The duty to assist applies to potentially relevant documents.  See Golz v. Shinseki, 509 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C.A. § 5103A when "there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits"); Talley v. Brown, 6 Vet.App. 72, 74 (1993) (holding that duty to assist was breached because RO failed to secure records that were potentially relevant); Schafrath v. Derwinski, 1 Vet.App. 589, 593-94 (1991) (noting duty to assist requires effort to secure records that are potentially relevant or explanation for failure to do so).
Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain all records of treatment provided by Dr. K.S. for the Veteran's psychiatric disability, from February 2012 to the present.  

If the RO is unsuccessful in obtaining any such evidence, it should document the efforts to obtain the records, and should request that the Veteran provide a copy of the outstanding evidence to the extent he is able to.  
38 C.F.R. § 3.159(e)(2) (2013).

2.  After completion of the above and any other development deemed necessary, review the expanded record, and readjudicate the issue on appeal.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, afforded an opportunity to respond, and the case should thereafter be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

